          Case 1:20-cv-04984-GHW Document 59 Filed 12/11/20 Page 1 of 11

                                                                  USDC SDNY
                                                                  DOCUMENT
                                 UNITED STATES DISTRICT COURT     ELECTRONICALLY FILED
                            FOR THE SOUTHERN DISTRICT OF NEW YORK DOC #:
                                                                  DATE FILED: 12/10/2020
                                :
JEM ACCESSORIES, INC. d/b/a Xtreme Cables,
                                :                                 1:20-cv-04984-GHW
                                :
          Plaintiff,            :
                                :
     v.                         :
                                :                      STIPULATED CONFIDENTIALITY
JVCKENWOOD USA CORP. and HARMAN:                       AGREEMENT AND PROTECTIVE ORDER
INTERNATIONAL INDUSTRIES, INC., :
                                :
          Defendants.           :
                                :

 GREGORY H. WOODS, District Judge:

         WHEREAS, all of the parties to this action (collectively, the “Parties” and each individually,

 a “Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil

 Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive information

 that they may need to disclose in connection with discovery in this action;

         WHEREAS, the Parties, through counsel, agree to the following terms; and

         WHEREAS, this Court finds that good cause exists for issuance of an appropriately tailored

 confidentiality order governing the pretrial phase of this action;

         IT IS HEREBY ORDERED that the Parties to this action, their respective officers, agents,

 servants, employees, and attorneys, any other person in active concert or participation with any of

 the foregoing, and all other persons with actual notice of this Order will adhere to the following

 terms, upon pain of contempt:

                 1.      With respect to “Discovery Material” (i.e., information of any kind produced

 or disclosed in the course of discovery in this action) that a person has designated as “Confidential”

 or “Highly Confidential – Attorneys’ Eyes Only” pursuant to this Order, no person subject to this

 Order may disclose such material (the Confidential Discovery Material”) to anyone else except as

 expressly permitted hereunder:
         Case 1:20-cv-04984-GHW Document 59 Filed 12/11/20 Page 2 of 11
                2.      The Party or person producing, disclosing, or designating Discovery

Material (“Designating Party”) may designate as Confidential only the portion of such

material that it reasonably and in good faith believes consists of:

                (a)     previously non-disclosed financial information (including without limitation

                        profitability reports or estimates, percentage fees, design fees, royalty rates,

                        minimum guarantee payments, sales reports, and sale margins);

                (b)     previously non-disclosed material relating to ownership or control of any

                        non-public company;

                (c)     previously non-disclosed business plans, product-development information,

                        or marketing plans;

                (d)     any information of a personal or intimate nature regarding any individual; or

                (e)     any other category of information given confidential status by this Court

                        after the date of this Order.

                3.      The Designating Party may designate as “Highly Confidential – Attorneys’

Eyes Only” the portion of such Discovery Material that meets the criteria of paragraph two and

that it reasonably and in good faith believes consists of trade secrets, proprietary information,

personal or intimate individual information, or competitively sensitive business information, the

disclosure of which is highly likely to cause significant harm to the Designating Party.

                4.      With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Designating Party or its counsel may designate such

portion as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” by: (a) stamping or

otherwise clearly marking as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” the

protected portion in a manner that will not interfere with legibility or audibility; (b) producing for

future public use another copy of said Discovery Material with the confidential information

redacted; and (c) to the extent that it would be impractical to visibly mark Discovery Material

with the words “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” such Discovery
         Case 1:20-cv-04984-GHW Document 59 Filed 12/11/20 Page 3 of 11
Material may also be designated in other practical ways (e.g., in the case of the production of

native Excel spreadsheets, labeling the file as “Confidential” or “Highly Confidential – Attorneys’

Eyes Only” and/or communicating the designation in contemporaneous correspondence).

                5.      A Designating Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on the

record during the deposition that a question calls for Confidential or Highly Confidential –

Attorneys’ Eyes Only information, in which case the reporter will bind the transcript of the

designated testimony in a separate volume and mark it as “Confidential Information Governed by

Protective Order;” or (b) notifying the reporter and all Counsel of record, in writing, within 30 days

after a deposition has concluded, of the specific pages and lines of the transcript that are to be

designated “Confidential” or “Highly Confidential – Attorneys’ Eyes Only,” in which case all

counsel receiving the transcript will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Designating Party or that

person’s counsel. During the 30-day period following a deposition, all Parties will treat the entire

deposition transcript as if it had been designated Confidential or Highly Confidential – Attorneys’

Eyes Only, as applicable.

                6.      If at any time before the termination of this action a Producing Party realizes

that it should have designated as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only”

some portion(s) of Discovery Material that it previously produced without such limitation, the

Producing Party may so designate such material by notifying all Parties in writing. Thereafter, all

persons subject to this Order will treat such designated portion(s) of the Discovery Material as

Confidential or Highly Confidential – Attorneys’ Eyes Only. In addition, the Designating Party shall

provide each other Party with replacement versions of such Discovery Material that bears the

“Confidential” or “Highly Confidential – Attorneys’ Eyes Only” designation within five business

days of providing such notice.

                7.      If at any time before termination of this action, a receiving Party realizes that
       Case 1:20-cv-04984-GHW Document 59 Filed 12/11/20 Page 4 of 11
some portion(s) of Discovery Material should be designated as “Confidential” or “Highly

Confidential – Attorneys’ Eyes Only,” the receiving Party may request in writing that the Discovery

Material be treated with such designation.

                8.      If a Designating Party makes a claim of inadvertent disclosure, the receiving

Party shall, within five business days, return or destroy all copies of the inadvertently disclosed

Discovery Material and certify in writing that all such information has been returned or destroyed,

or shall lodge objections to the claim in writing.

                9.      Nothing contained in this Order will be construed as: (a) a waiver by a Party

or person of its right to object to any discovery request or any designation asserting confidentiality;

(b) a waiver of any privilege or protection; or (c) a ruling regarding the admissibility at trial of any

document, testimony, or other evidence.

                10.     Where a Designating Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the

following persons:

                (a)     the Parties to this action, their shareholders, their insurers, and counsel to their
                        insurers;

                (b)     counsel retained by the Parties or their shareholders specifically for this

                        action (regardless of whether counsel is admitted to practice in the United

                        States or another country), including any paralegal, clerical, or other

                        assistant that such outside counsel employs and assigns to this matter;

                (c)     outside vendors or service providers (such as copy-service providers and

                        document-management consultants) that counsel hire and assign to this

                        matter;

                (d)     any mediator or arbitrator that the Parties engage in this matter or that this

                        Court appoints, provided such person has first executed a Non-Disclosure

                        Agreement in the form annexed as Exhibit A hereto;
        Case 1:20-cv-04984-GHW Document 59 Filed 12/11/20 Page 5 of 11
             (e)   as to any document, its author, its addressee, and any other person indicated

                         on the face of the document as having received a copy;

               (f)       any witness who counsel for a Party in good faith believes may be called to

                         testify at trial or deposition in this action, provided such person has first

                         executed a Non-Disclosure Agreement in the form annexed as Exhibit A

                         hereto;

               (g)       any person a Party retains to serve as an expert witness or otherwise provide

                         specialized advice to counsel in connection with this action, provided such

                         person has first executed a Non-Disclosure Agreement in the form annexed

                         as Exhibit A hereto;

               (h)       stenographers engaged to transcribe depositions the Parties conduct in this

                         action; and

               (i)       this Court, including any appellate court, its support personnel, and court

                         reporters.

               11.       Where a Designating Party has designated Discovery Material as Highly

Confidential – Attorneys’ Eyes Only, other persons subject to this Order may disclose such

information only to the following persons:

               (a) Counsel retained by the Parties or their shareholders specifically for this action

                     (regardless of whether the counsel is admitted to practice in the United States or

                     another country), including any shareholders, partners, of counsel, special

                     counsel, associates, law clerks, interns, paralegals, clerical staff, or other

                     assistants that such counsel employs;

               (b) outside vendors or service providers (such as copy-service providers and

                     document-management consultants) that counsel hire and assign to this matter;

               (c) any mediator or arbitrator that the Parties engage in this mater or that this Court

                     appoints, provided such person has first executed a Non-Disclosure Agreement
         Case 1:20-cv-04984-GHW Document 59 Filed 12/11/20 Page 6 of 11
                 in the form annexed as Exhibit A hereto;

                (d) as to any document, its author, addressee, and any other person indicated on the

                      face of the document as having received a copy;

                (e) any person a Party retains to serve as an expert witness or otherwise provide

                      specialized advice to counsel in connection with this action, provided such

                      person has first executed a Non-Disclosure Agreement in the form annexed as

                      Exhibit A hereto;

                (f) stenographers engaged to transcribe depositions the Parties conduct in this

                      action; and

                (g) this Court, including any appellate court, its support personnel, and court

                      reporters.

                12.       Before disclosing any Confidential Discovery Material to any person referred

to in subparagraphs 10(d), 10(f), 10(g), 11(c), or 11(e) above, counsel must provide a copy of this

Order to such person, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit

A hereto stating that he or she has read this Order and agrees to be bound by its terms. Said

counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

                13.       This Order binds the Parties and certain others to treat as Confidential

and/or Highly Confidential – Attorneys’ Eyes Only any Discovery Materials so classified. The

Court has not, however, made any finding regarding the confidentiality of any Discovery Materials,

and retains full discretion to determine whether to afford confidential treatment to any Discovery

Material designated as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” hereunder.

All persons are placed on notice that the Court is unlikely to seal or otherwise afford confidential

treatment to any Discovery Material introduced into evidence at trial, even if such material has

previously been sealed or designated as “Confidential” or “Highly Confidential – Attorneys’ Eyes
         Case 1:20-cv-04984-GHW Document 59 Filed 12/11/20 Page 7 of 11
Only.”

                14.     In filing Confidential Discovery Material with this Court, or filing portions of

any pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the Confidential

Court Submission via the Electronic Case Filing System. In accordance with Rule 4(A) of the

Court’s Individual Rules of Practice in Civil Cases, the Parties shall file an unredacted copy of the

Confidential Court Submission under seal with the Clerk of this Court, and the Parties shall serve

this Court and opposing counsel with unredacted courtesy copies of the Confidential Court

Submission. In accordance with Rule 4(A) of this Court’s Individual Rules of Practice in Civil

Cases, any Party that seeks to file Confidential Discovery Material under seal must file an application

and supporting declaration justifying—on a particularized basis—the sealing of such documents.

The parties should be aware that the Court will unseal documents if it is unable to make “specific,

on the record findings . . . demonstrating that closure is essential to preserve higher values and is

narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d

Cir. 2006).

                15.     Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Designating Party a written notice stating

with particularity the grounds of the objection. If the Parties cannot reach agreement promptly,

counsel for all affected Parties will address their dispute to this Court in accordance with paragraph

2(C) of this Court’s Individual Practices. The disputed Discovery Material shall be treated

according to their given designation pending a ruling from the Court.

                16.     Any Party who requests additional limits on disclosure may at any time

before the trial of this action serve upon counsel for the recipient Parties a written notice stating

with particularity the grounds of the request. If the Parties cannot reach agreement promptly,

counsel for all affected Parties will address their dispute to this Court in accordance with Rule 2(C)

of this Court’s Individual Rules of Practice in Civil Cases.
         Case 1:20-cv-04984-GHW Document 59 Filed 12/11/20 Page 8 of 11
              17.   Recipients of Confidential Discovery Material under this Order may use such

material solely for the prosecution and defense of this action and any appeals thereto, and not for

any other purpose or in any other litigation proceeding. Nothing contained in this Order, however,

will affect or restrict the rights of any Party with respect to its own documents or information

produced in this action.

                18.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Designating Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days before

any disclosure. Upon receiving such notice, the Designating Party will bear the burden to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the Producing

Party deems it appropriate to do so.

                19.     Each person who has access to Discovery Material designated as

“Confidential” or “Highly Confidential – Attorneys’ Eyes Only” pursuant to this Order must

take all due precautions to prevent the unauthorized or inadvertent disclosure of such material.

                20.     Within 60 days of the final disposition of this action—including all appeals—

all recipients of Confidential Discovery Material must either return it—including all copies thereof—

to the Designating Party, or, upon permission of the Designating Party, destroy such material—

including all copies thereof. In either event, by the 60-day deadline, the recipient must certify its

return or destruction by submitting a written certification to the Designating Party that affirms that

it has not retained any copies, abstracts, compilations, summaries, or other forms of reproducing or

capturing any of the Confidential Discovery Material. Notwithstanding this provision, the attorneys

that the Parties have specifically retained for this action may retain an archival copy of all pleadings,

motion papers, transcripts, expert reports, legal memoranda, correspondence, discovery, or attorney

work product, even if such materials contain Confidential Discovery Material. Any such archival
         Case 1:20-cv-04984-GHW Document 59 Filed 12/11/20 Page 9 of 11
copies that contain or constitute Confidential Discovery Material remain subject to this Order.

               21.       This Order will survive the termination of the litigation and will continue to

be binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.

                 22.     This Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.


       SO STIPULATED AND AGREED.


              /s/Jeffrey P. Resnick                           /s/J. Brugh Lower
              JEFFREY RESNICK, ESQUIRE                       J. BRUGH LOWER, ESQUIRE
              FOR PLAINTIFF                                  FOR DEFENDANT JVCKENWOOD USA
              DATED: 12-10-2020                              CORPORATION
                                                             DATED: 12-10-2020



               /s/Morris Cohen                                /s/Robert Litowitz
              MORRIS COHEN, ESQUIRE                          ROBERT LITOWITZ, ESQUIRE
              FOR PLAINTIFF                                  FOR DEFENDANT JVCKENWOOD USA
              DATED: 12-10-2020                              CORPORATION
                                                             DATED: 12-10-2020


              /s/Lee Goldberg____________                    /s/Monica Asher
              LEE GOLDBERG, ESQUIRE                          MONICA ASHER, ESQUIRE
              FOR PLAINTIFF                                  FOR DEFENDANT HARMAN
              INTERNATIONAL
              DATED: 12-10-2020                              INDUSTRIES, INC.
                                                             DATED: 12-10-2020

                                                            /s/John Dabney
                                                            JOHN DABNEY, ESQUIRE
                                                            FOR DEFENDANT HARMAN
                                                            INTERNATIONAL INDUSTRIES, INC
                                                            DATED: 12-10-2020
Case 1:20-cv-04984-GHW Document 59 Filed 12/11/20 Page 10 of 11


                                    /s/Mary Hallerman
                                    MARY HALLERMAN, ESQUIRE
                                    FOR DEFENDANT HARMAN
                                    INTERNATIONAL INDUSTRIES, INC
                                    DATED: 12-10-2020



SO ORDERED.

Dated: December 10, 2020
                                      GREGORY H. WOODS
                                      United States District Judge
         Case 1:20-cv-04984-GHW Document 59 Filed 12/11/20 Page 11 of 11




                                 UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF NEW YORK

                                :
JEM ACCESSORIES, INC. d/b/a Xtreme Cables,
                                :                                     1:20-cv-04984-GBW
                                :
          Plaintiff,            :
                                :
     v.                         :
                                :                      NON-DISCLOSURE AGREEMENT
JVCKENWOOD USA CORP. and HARMAN:
INTERNATIONAL INDUSTRIES, INC., :
                                :
          Defendants.           :
                                :


                 I,                                          , acknowledge that I have read and

 understand the Protective Order in this action governing the non-disclosure of those portions of

 Discovery Material that have been designated as “Confidential” or “Highly Confidential –

 Attorneys’ Eyes Only” (collectively, “Confidential Discovery Material”). I agree that I will not

 disclose such Confidential Discovery Material to anyone other than for purposes of this litigation

 and that at the conclusion of the litigation I will return all discovery information to the Party or

 attorney from whom I received it. By acknowledging these obligations under the Protective

 Order, I understand that I am submitting myself to the jurisdiction of the United States District

 Court for the Southern District of New York for the purpose of any issue or dispute arising

 hereunder and that my willful violation of any term of the Protective Order could subject me to

 punishment for contempt of Court.



                                                          Name:
                                                          Date:
